DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
  	This Office action is in response to the amendment filed July 19, 2021 in which claim 1 was amended and claims 19-23 were added.
 	The rejection of the claims under 35 USC 112 is withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lincklaen (US 3,796,815) in view of Wilton (US 3,682,656).
 	Lincklaen teaches a pourable margarine which has an improved stability against oil separation.  The pourable margarine contains about 20% by wt of an aqueous phase and about 80% by wt of a fatty phase.  The fatty phase contains 90-99.5% of a liquid vegetable oil or animal oil and about 10-0.5% by wt of a hard fat component (see abstract; col. 2, lines 47-50; col. 3, lines 50-57).  The hard fat having a slip melting point of from 40-80 C and a particle size of at least 90% of 0.1 to 30 micron (see col. 2, lines 53-56).  Suitable liquid oils are oleins of animal fats, cottonseed oil, olive oil, peanut oil and oils containing large proportions of polyunsaturated fatty acids (sunflower, soybean, grapeseed, corn, etc.) (see col. 3, lines 50-61).  The margarine may further contain 0.05-0.5 % of a monoglyceride (see col. 3, lines 47-49).  The emulsion may be prepared by conventional margarine preparative techniques, for example by use of scraped-surface heat exchangers, such as Votators (A-units and C-units).  In such apparatus the oil phase and aqueous phase are simultaneously blended and chilled (see col. 4, lines 55 through col. 5, lines 1-2).  Lincklaen teaches that it is known to add lecithin to margarine (see col. 2, lines 9-11).  Lincklaen meets the limitations of the claims other than the differences that are set forth below.
 	Lincklaen does not specifically teach the addition of a gas.  However, Wilton meets this limitation.  Wilton teaches substantially the same margarine composition as Lincklaen except Wilton adds a gas phase to her margarine and also melts the hard fat during the process (see abstract; col. 5, lines 18-21; col. 6, lines 11-12).  Wilton adds 0.5-25 % by volume gas bubbles (see col. 2, lines 55-56).  The gas may be air, carbon 
 	It would have been obvious to one of ordinary skill in the art to include a gas phase in the emulsion because Wilton teaches that the stability of the pourable margarines (emulsions) is further improved by the presence of the gas bubbles.  Wilton does notes specifically teach the properties of the gas.  However, it would be reasonable to expect that the gases of Wilton would meet these limitations because he teaches the same gas (nitrogen) as that of the present invention.
 	Lincklaen does not set forth the method steps as now claimed.  However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) Selection of any order of mixing ingredients is prima facie obvious.
 	With respect to claim 8 (wt% of liquid oil), a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the liquid oil through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lincklaen (US 3,796,815) in view of Wilton (US 3,682,656) and further in view of Garbolino (US 20080193628) (appears on PTO-892 of 5/16/2019).
 	Lincklaen does not specifically teach that the micronized fat powder is produced by supercritical melt micronization. However, Garbolino meets this limitation.
 	Garbolino teaches a process for the preparation of spreadable edible dispersions comprising solid structuring agent particles (see abstract). The solid structuring agent particles are prepared using a micronization process. In the micronization process the solid structuring agent particles are prepared by preparing a homogeneous mixture of structuring agent and liquefied gas or supercritical gas at a pressure of 5-40 MPa and expanding the mixture through an orifice, under such conditions that a spray jet is applied in which the structuring agent is solidified and micronized (see para 0056).
 	It would have been obvious to one of ordinary skill in the art to prepare the fat powder as claimed because Garbolino teaches that it is old known to prepare fat powders by this process and that these powders serve to structure the fat phase and help to stabilize the dispersion (see para 0051), without involving a heating and cooling step which requires a lot of energy (see para 0012-0013). 	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

 	The examiner has reviewed the prior art and the present specification.  Applicant’s arguments are not persuasive because Applicant’s specification notes that the mixing of ingredients can be done in any suitable order.  For, example, first a slurry of the micronized fat powder and liquid oil may be formed, next the water-phase may be added followed by (post)-aerating the emulsion with the gas-phase.  Wilton suggests such a method as this.
	Applicant has not pointed to any data which would show that the claimed order of addition produces unexpected results.
Claims 7 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest the claimed amount of the gas phase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        15518631/20210930